Memorandum
Bernard Newman, Senior Judge:
Subsequent to the entry of my opinion and judgment in this action dated March 7, 1984 (7 CIT 56, Slip Op. 84-16), Judge Watson issued a “Supplemental Order on Motion for Voluntary Dismissal” in United States Steel Corporation, Republic Steel Corporation, et al. v. United States, 7 CIT 117, *165Slip Op. 84-26 (March 27, 1984), “[i]n the interests of accurate public knowledge of the exact identity of the [vacated] opinions involved”. That supplemental order contained a list of vacated opinions and was issued by Judge Watson to clarify his prior order, 7 CIT 48, Slip Op. 84-12 (February 24, 1984), which had not identified the opinions that were “vacated as moot”.
Based upon the recent clarification in Slip Op. 84-26 as to the exact identity of the vacated opinions covered by Slip Op. 84-12, it thus appears that Judge Watson’s opinion in Republic Steel Corporation, et al. v. United States, et al., 4 CIT 17, Slip Op. 82-55 (July 15, 1982), was not among those “vacated as moot”, as previously indicated by me on page 8 of Slip Op. 84-16, in reliance on Judge Watson’s prior order of February 24, 1984.
Accordingly, for the purpose of updating, and pursuant to Rule 60(a) of the Rules of the Court of International Trade, the citation of Republic Steel, Slip Op. 82-55, at page 8, line 23 of Slip Op. 84-16, is deleted sua sponte. In all other respects, the prior opinion and judgment remain unchanged.